Title: To Thomas Jefferson from Sarah Grotjan, 1 January 1824
From: Grotjan, Sarah
To: Jefferson, Thomas


 Dear Sir!
Philadelphia
Jany 1. 1824
This being the second and perhaps the last time in the course of our mutual lives, that I shall have any occasion to address you personally, I feel it incumbent on me, before I enter on the subject of my present request—to refresh your memory, relative to our former correspondence.—In the month of February 1813, having become acquainted with the misfortunes and difficult situation of a Mrs Bradley, whose maiden name was Julia Webb, and who was a near relation of the Randolph family, I stated to you her case.—You was pleased, as from the benevolence of your character I did not doubt, at the time I wrote, to give me a full and satisfactory statement, in your letter dated Aprill 3d 1813.But the business to which I am bold enough to draw your present attention is of a very different nature, and concerns only myself, and the future welfare (as I hope to prove.) of one individual of my little family.—I hardly do know in what terms to broach to you the subject of my present solicitude, but trust that the feeble powers of my explanation, will be aided by the benevolent interpretation of the most experienced sage of our age & country.Being the daughter of a revolutionary Officer, who is still alive, and although born long after our glorious emancipation was atchieved, true and genuine principles of republicanism, were early instilled into my mind. Your name dear Sir amongst the worthies who atchieved our freedom, united with that of George Washington, made upon my infant mind the most indelliable impression, and from the time of childhood to the present moment, or from the period at which I could appreciate mens deeds and actions, I have felt a reverence for your character, which will only expire with my life.—I have now been married nearly 15 years, and am the happy mother of five living childeren,—the last being a son, and newly born, I have resolved to bestow upon him the name of Thomas Jefferson Grotjan.I here shall have to tresspass upon your patience for a few moments, in order to convince you, that neither vanity nor pride have actuated me in this resolve; but that my motives to promote the future wellfare of my offspring lay deeper than the gratification of pompuous ostentation.—I am aware of the habit of many parents naming their children after illustrious personages of every age and condition, which they are at full liberty to do, nor would I have taken the freedom, to address you on this subject, if my views were not extended beyond the mere nomination.The favour I request of you on the present occasion, as the chosen godfather of my child, is, to honour me with a letter  addressed to my son, acknolledging the behest made by me, if it contains but two lines, signed by your ever revered name.This testimony of one of the fathers of our blessed country, will be to me the most invaluable bequest; and should, which God grant, my son grow up to manhood, and inherit the spirit of his father & mother, it will be to him a talisman, calculated to operate on him through the course of his life. It will stimulate him to imitate the virtues of those heroes and sages, whom it was not his fate to know, but to whom he will feel himself drawn as by consanguinity, being in possession of the only posthumous tistimony in the power of mortals to give.Excuse me for the length which I have found it necessary to use in describing to you my feelings upon this subject, and should aught of what I have advanced, appear to you extravagant or visionary, have the charity to place it to account of the known weakness of our sex. With the filial reverence of a daughter, whose country calls you its father I have the honour to subscribe myselfSarah Grotjan